Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  Rm was not deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close” in claim 1 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (Cabled AUV must be “close” enough to use the cable.  Applicant may wish to may wish to describe the object in relation to one another with “closer” rather than an absolute “close” in isolation.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, 11, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield (US 20150225049 A1) in view of Brizard (US 20180224568 A1).
	Regarding Claim 1, Fairfield discloses a method for neutralising underwater explosive devices, comprising the steps of: identifying an underwater explosive device (by 200, paragraph 34), preparing a source for receiving an acoustic signal, (800 with 1010) placing the source for receiving an acoustic signal close to the underwater explosive device (See Fig. 1.), the step being performed by a first underwater vehicle, the first underwater vehicle (200) being configured for transporting the source for emitting an acoustic signal (paragraph 45), determining a first distanced between the source for emitting an acoustic signal and the underwater explosive device (paragraph 45), preparing an explosive charge (paragraph 48), determining a trajectory to be travelled by the explosive charge to reach the underwater explosive device using the acoustic signal (course, paragraph 45), guiding the explosive charge close to the underwater explosive device, the step of guiding the explosive charge being implemented by means of a second underwater (Element 800) vehicle along the trajectory, detonating the explosive charge when the underwater explosive device is reached (paragraph 48), the step of determining a trajectory comprising the step of calculating the vector sum of the first distance and a second distance correlated with the distance between the second underwater vehicle and source of receiving a signal. (This is descriptive of normal acoustic doppler triangulation.  Also see references cited for example of 
	Brizard discloses wherein the source is emitting a signal (201) and the second vehicle is receiving an acoustic signal (203, also see paragraphs 7 and 36)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the transponder emitting a signal to the source and the second vehicle receiving an signal of Fairfield.  The motivation to modify Fairfield, as disclose in Brizard paragraph 36 is that it “offers a much more efficient and effective AUV deployment model than currently available”.

Regarding Claim 2, Fairfield in view of Brizard discloses the neutralisation method according to claim 1, comprising the step of determining a flight time of the acoustic signal emitted by the source for emitting an acoustic signal for reaching the second underwater vehicle, characterised in that the second vehicle underwater is configured for receiving the acoustic signal and in that the second distance is determined by means of the flight time. (This is implicit in normal acoustic location suggested by Brizard paragraph 60.  See references cited.

Regarding Claim 4, Fairfield in view of Brizard discloses the neutralisation method according to claim 1, wherein the step of detonating the explosive charge is performed upon an impact between the explosive charge and the underwater explosive device. (Fairfield paragraph 48)

Regarding Claim 5, Fairfield in view of Brizard discloses the system for neutralising underwater explosive devices, comprising: an apparatus for identifying an underwater explosive device, a source for emitting an acoustic signal for signalling the position of the underwater explosive device, a first underwater vehicle designed for placing the source for emitting an acoustic signal close to the 

Regarding Claim 7, Fairfield in view of Brizard discloses the neutralising system according to claim 5, wherein the first underwater vehicle comprises a system for storing sources designed to transport the source for emitting an acoustic signal. (Fairfield, paragraph 34)

Regarding Claim 8, Fairfield in view of Brizard discloses the neutralising system according to claim 5, wherein the first underwater vehicle is one between a cable-guided underwater vehicle and a self-guided underwater vehicle. (Fairfield, Fig. 10a)

Regarding Claim 11, Fairfield in view of Brizard discloses the neutralising system according to claim 5, wherein the second underwater vehicle comprises hydrodynamic surfaces and a propulsion unit designed for moving the second underwater vehicle in the water. (Fairfield, Fig. 10a)

Regarding Claim 12, Fairfield in view of Brizard discloses the neutralising system according to claim 5 comprising a remote control station designed to monitor the operation of the system, the remote control station comprising a device for receiving the first distance transmitted from the 

Regarding Claim 13, Fairfield in view of Brizard discloses the neutralising system according to claim 5, wherein the source for emitting an acoustic signal is configured for receiving directly from the measurement apparatus the value of the first distance and transmitting the value to the control unit. (Brizard, paragraph 36)

Claims 3, 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield (US 20150225049 A1) in view of Brizard (US 20180224568 A1) and further in view of Blohm (US 20080087186 A1).
	Regarding Claim 3, Fairfield in view of Brizard discloses neutralisation method according to claim 1 where in the mine is located by the first underwater vehicle (paragraph 5), but does not explicitly disclose wherein the step of determining a first distance is performed by sensors designed for measuring proprioceptive spatial data and spatial data relating to the underwater explosive device, the sensor being supported by the first underwater vehicle. 
	Blohm discloses wherein the step of determining a first distance is performed by sensors designed for measuring proprioceptive spatial data and spatial data relating to the underwater explosive device, the sensor being supported by the first underwater vehicle. (sonar, paragraph 2)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the sonar of Blohm to the first vehicle of Fairfield.  The motivation to modify Fairfield is to provide a known means that can be applied to accomplish the function of locating the mine.

Regarding Claim 6, Fairfield in view of Brizard and further in view of Blohm discloses the neutralising system according to claim 5, wherein the identifying apparatus comprises a sensor for localising the underwater explosive device  and a sensor for identifying the underwater explosive device (sonar, Blohm, paragraph 2)

Regarding Claim 9, Fairfield in view of Brizard and further in view of Blohm discloses the neutralising system according to claim 5, wherein the first underwater vehicle comprises the measurement apparatus. (sonar, Blohm, paragraph 2)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fairfield (US 20150225049 A1) in view of Brizard (US 20180224568 A1) and further in view of Lambertus (US 20150049588 A1)
Regarding Claim 10, Fairfield in view of Brizard and discloses the neutralising system according to claim 5, that is remote control (Fairfield, 110), but does not explicitly disclose wherein the second underwater vehicle is a self-guided underwater vehicle and comprises the command and control unit.
	Lambertus discloses wherein self guided and comprises the command and control unit (paragraph 75) is an alternative to remote control.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the remote control of Fairfield for the autonomous guiding with command and control unit of Lamburtus.  The motivation to modify Fairfield is to reduce manual labor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee (KR 20080085509 A) discloses the math behind triangulation using acoustic signals.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        25 March 2022